14-915-cv
     Zhou v. State Univ. of N.Y. Inst. of Tech.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 5th day of February, two thousand fifteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                GUIDO CALABRESI,
 8                RICHARD C. WESLEY,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       XU-SHEN ZHOU, a/k/a JASON ZHOU,
13                Plaintiff-Appellee,
14
15                    -v.-                                               14-915-cv
16
17       STATE UNIVERSITY OF NEW YORK INSTITUTE
18       OF TECHNOLOGY, DR. LISA BERARDINO,
19       PERSONALLY AND IN HER OFFICIAL
20       CAPACITY, DR. STEPHEN HAVLOVIC,
21       PERSONALLY AND HIS OFFICIAL CAPACITY,
22       DR. WILLIAM LANGDON, PERSONALLY AND IN
23       HIS OFFICIAL CAPACITY,
24                Defendants-Appellants.
25       - - - - - - - - - - - - - - - - - - - -X
26
27       FOR APPELLANTS:                       LAURA ETLINGER, Assistant
28                                             Solicitor General (with Barbara
29                                             D. Underwood, Solicitor General
30                                             and Anisha Dasgupta, Deputy
 1                              Solicitor General, on the
 2                              brief), for Eric T.
 3                              Schneiderman, Attorney General
 4                              of the State of New York,
 5                              Albany, New York.
 6
 7   FOR APPELLEE:              MIMI C. SATTER, Satter &
 8                              Andrews, LLP, Syracuse, New
 9                              York.
10
11        Appeal from a judgment of the United States District
12   Court for the Northern District of New York (Suddaby, J.).
13
14        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
15   AND DECREED that the judgment of the district court be
16   VACATED and REMANDED.
17
18        Defendants-Appellants The State University of New York
19   Institute of Technology, and certain of its officials
20   (collectively, “SUNY IT”), appeal from the judgment of the
21   United States District Court for the Northern District of
22   New York (Suddaby, J.), entered after a jury trial, awarding
23   Zhou damages for retaliation. We assume the parties’
24   familiarity with the underlying facts, the procedural
25   history, and the issues presented for review.
26
27        Zhou, a former faculty member who was not reappointed
28   by SUNY IT, sued alleging discrimination, a hostile work
29   environment, and retaliation. Initially, the district court
30   granted summary judgment in favor of SUNY IT. The court
31   concluded that, even assuming Zhou established a prima facie
32   case of discrimination and retaliation, SUNY IT “adduced
33   admissible record evidence establishing that [Zhou] was not
34   renewed because of his [Individualized Development and
35   Educational Assessment] scores, student complaints, student
36   evaluations, and the recommendations of the Peer Review
37   Committee, Dean Havlovic, and Vice President Mullick.” Zhou
38   v. State Univ. of N.Y. Inst. of. Tech., 2011 WL 4344025, at
39   *13 (N.D.N.Y. Sept. 14, 2011). The court further found that
40   Zhou could not demonstrate that the proffered legitimate,
41   non-discriminatory reasons for non-renewal were pretextual.
42
43        In the earlier appeal, Zhou contested only the grant of
44   summary judgment with respect to his retaliation claims.
45   Emphasizing that “[w]e [were] not suggest[ing] that [the
46   evidence] would compel a pretext finding in Zhou’s favor,”
47   this Court reinstated his claims because, “viewed in the

                                  2
 1   light most favorable to Zhou,” the facts presented a triable
 2   issue. Zhou v. State Univ. of N.Y. Inst. of Tech., 499 F.
3   App’x 105, 107, 109-10 & n.1 (2d Cir. 2012). At the time,
 4   this Court relied on then-current precedent establishing
 5   that, to defeat summary judgment, a plaintiff need only show
 6   that a “retaliatory motive played a part in the adverse
 7   employment actions even if it was not the sole cause.” See
 8   id. at 108 (quoting Hicks v. Baines, 593 F.3d 159, 164 (2d
 9   Cir. 2010)).
10
11        On remand, the district court duly instructed the jury
12   that Zhou was required to prove that his discrimination
13   complaint “played a substantial or motivating factor in the
14   decision not to renew his employment contract.” This
15   instruction, consistent with precedent, provoked no
16   objection from SUNY IT. The jury found in favor of Zhou and
17   awarded damages.
18
19        While SUNY IT’s post-judgment motion for judgment as a
20   matter of law was pending, the Supreme Court instructed that
21   “Title VII retaliation claims must be proved according to
22   traditional principles of but-for causation, [which] . . .
23   requires proof that the unlawful retaliation would not have
24   occurred in the absence of the alleged wrongful action or
25   actions of the employer.” Univ. of Texas Sw. Med. Ctr. v.
26   Nassar, 133 S. Ct. 2517, 2533 (2013). SUNY IT received the
27   opportunity to file a supplemental memorandum of law on
28   Nassar, and argued that judgment as a matter of law–-or, in
29   the alternative, a new trial–-was warranted because “given
30   the abundance of evidence presented at trial of [Zhou’s]
31   poor teaching performance, [Zhou] ‘has not, and cannot,
32   prove that he would not have been renewed by SUNY IT in the
33   absence of the allegedly wrongful action of [SUNY IT].’”
34   Zhou v. State Univ. of N.Y. Inst. of Tech., 4 F. Supp. 3d
35   404, 419 (N.D.N.Y. 2014) (quoting Defs.’ Supp. Mem. of Law,
36   Dkt. No. 140, at 3). The court reasoned: “[B]ased upon the
37   evidence adduced at trial, a reasonable jury could have
38   reached the conclusion that Defendants would not have
39   decided not to renew Plaintiff’s contract but for their
40   retaliation against Plaintiff for his complaints . . . .”
41   Id.
42
43        We review the district court’s jury instructions for
44   plain error, but we must review them “in light of the law as
45   it stands at the time of appeal.” Rasanen v. Doe, 723 F.3d
46   325, 338 (2d Cir. 2013); see also Henderson v. United
47   States, 133 S. Ct. 1121, 1127 (2013) (observing that it is

                                  3
 1   “enough that an error be plain at the time of appellate
 2   consideration for that error to fall within [the] category
 3   of plain error” (internal quotation marks omitted)). In
 4   light of Nassar, which is the “current law, we find that the
 5   instruction given to the jury in this case was plain error,”
 6   Rasanen, 723 F.3d at 338, and vacatur and remand is
 7   warranted.
 8
 9        “An error that deprive[s] the jury of adequate legal
10   guidance to reach a rational decision on [the] case’s
11   fundamental issue constitutes plain error.” Id. at 334-35
12   (internal quotation marks omitted). Here, the instructions
13   given pursuant to our mandate “fatally subverted the trial’s
14   integrity”; and while the timing of the Nassar opinion
15   “explains the district court’s [instructions, it] does not
16   alter the fact that [the instructions given] constitute[]
17   plain error.” Id. at 335 & n.6. Our review of the record
18   reveals that the erroneous jury instruction may have been
19   outcome determinative. Cf. Cassotto v. Donahoe, 2015 WL
20   149032, at *1 (2d Cir. Jan. 14, 2015) (rejecting challenge
21   to grant of a new trial where “substantial or motivating
22   factor” standard was employed in the first trial and
23   plaintiff received a favorable verdict and the “but-for”
24   causation test was applied in the second trial, resulting in
25   a verdict for defendant).
26
27        For the foregoing reasons, we hereby VACATE and REMAND
28   the judgment of the district court for retrial or other
29   proceedings consistent with this order.
30
31                              FOR THE COURT:
32                              CATHERINE O’HAGAN WOLFE, CLERK
33




                                  4